FdLr:-
                                                                                                        0
                                                                                         C0tJRT
                                                                                             Dl
                                                                                                OF APPEALS
                                                                                                   15! ola 11
                                                                                    2015 JUL 21        AN 9:. 25
                                                                                       S' d   E            DICT
                                                                                       S Y_
                                                                                              DE       Y



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                         DIVISION II


 STATE OF WASHINGTON,                                               No. 44922 -6 -II
                                                           Consolidated with No. 46041 -6 -II
                                Respondent,


        V.

                                                              UNPUBLISHED OPINION
 JOSE ALONSO BERNAL- MARTINEZ,




 In re the Personal Restraint Petition of-


 JOSEJOSE ALONSO BERNAL-MARTINEZ,


                                Petitioner.




       BJORGEN, A. C. J. — Jose Alonso Bernal -Martinez appeals from his conviction for


possession of a controlled substance with intent to deliver, following a bench trial on stipulated

facts, contending that the trial court erred in denying his motion to exclude evidence obtained

during a warrantless search of his apartment. Bernal -Martinez also submits a personal restraint

petition raising various other claims. Because the trial court erred in denying Bernal-Martinez' s

suppression motion, we reverse.
No. 44922 -6 -II
Cons. w/ No. 46041 -6 -II)


                                               FACTS


          Vancouver Police Detective Shane Hall, together with several other officers, stopped a


black Ford Fusion shortly after observing the driver leave an apartment then under surveillance

for suspected drug activity. After determining that the driver spoke only Spanish, Hall, a fluent

Spanish speaker, informed him in Spanish that police suspected him of illegal drug activity. The

driver identified himself as Daniel Ponce -Gutierrez and stated that he had come from the


apartment where he lived.


          When Hall asked where he lived, Ponce -Gutierrez described how to get to the apartment


police had just observed him leaving, but did not know the apartment' s address or the name of

the complex. Hall explained that police wished to search the Fusion and the apartment, and


Ponce -Gutierrez responded that they could search both locations. Ponce -Gutierrez stated that he

was the only person living at the apartment and that no one else would be there. Hall then

administered the Ferrierl advisements, and Ponce -Gutierrez again agreed to allow police to


search.




          Officers searched the Fusion, but found nothing. Ponce -Gutierrez then agreed to return

to the apartment with the officers. After Hall drove him back to the apartment complex, Ponce -


Gutierrez walked to the apartment, accompanied by Hall and seven other armed, uniformed

officers, and opened the door with a key from the same keychain that held the key to the Fusion.

Ponce -Gutierrez never revoked or limited his consent to search the apartment.


          Upon entering the apartment, Hall saw Bernal -Martinez inside. Hall asked who he was,

and Bernal -Martinez identified himself and responded that he was Ponce- Gutierrez' s roommate.




1 State v. Ferrier, 136 Wash. 2d 103, 118, 960 P.2d 927 ( 1998).


                                                  2
No. 44922 -6 -II
    Cons. w/ No. 46041 -6 -II)


While the other officers waited with Ponce -Gutierrez in the hallway, Hall spoke with Bernal -

Martinez alone in the bedroom.2

          While in the bedroom, Bernal -Martinez indicated to Hall that he did not have a warrant


and asked     Hall   what would      happen if he   objected   to the   search.   Hall   responded   by   stating, " I' m -


I' m not going to tell you that because I don' t want to influence you. I don' t want to be coercive

in this -- in this   case   to   get your consent."   2 Verbatim Report of Proceedings ( VRP) at 228- 29.


After Hall gave him the Ferrier advisements, Bernal -Martinez orally agreed to let police search

the apartment and signed a Spanish language consent form that also included the Ferrier


advisements. Officers searched the apartment and found more than six pounds of heroin, over


    42, 000 in cash, drug packaging materials, and lists of names associated with specific dates and

dollar amounts.


          Hall advised Bernal -Martinez of his Miranda3 rights and asked about the items


discovered. Bernal -Martinez admitted to his involvement in illegal drug trafficking and stated

that all the money found derived from drug sales.

                                            PROCEDURAL HISTORY


          The State charged Bernal -Martinez with possession of a controlled substance with intent


to deliver. Bernal -Martinez moved to suppress the evidence seized in the search of the apartment


on the grounds that police did not obtain valid consent to search. After holding a hearing under

CrR 3. 5 and 3. 6 to determine the admissibility of the evidence seized and statements Bernal -

Martinez made to police, the trial court ruled the evidence admissible. The trial court entered




2 Other than Bernal-Martinez' s testimony at the CrR 3. 6 hearing, described below, the record
contains little about what transpired in the bedroom. After Bernal -Martinez testified, the court
invited rebuttal testimony, but the State presented none.
3
    Miranda   v.   Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


findings and conclusions in support of its ruling. Particularly relevant here, the trial court' s

written conclusions of law include the following:

       4. The State (Plaintiff) has met its burden of showing by clear, cogent and
       convincing evidence, that the consent to search given by Defendant Bernal -
       Martinez was not a product of any coercion by law enforcement.
        5. The search of the residence was lawful and the evidence obtained therefrom is
       admissible.




Clerk' s Papers ( CP) at 34- 39. These conclusions and the trial court' s findings challenged by

Bernal -Martinez are discussed in the Analysis below.


       Bernal -Martinez waived his jury trial rights and consented to a bench trial on stipulated

facts. Based on the stipulations, the court found each element of the charged offense proved


beyond a reasonable doubt. The court sentenced Bernal -Martinez to 36 months' confinement


and 12 months' community custody.

        We granted Bernal- Martinez' s motion to file an untimely appeal. Bernal -Martinez,

acting pro se, filed a timely personal restraint petition, which a commissioner of our court

consolidated with his direct appeal.


                                              ANALYSIS


        In his appeal, Bernal -Martinez challenges the trial court' s denial of his suppression


motion, assigning error in whole or in part to the trial court' s findings of fact 9, 12, 14, 15, 16,

21, 24, 25, and 27, and to conclusion of law 4, in which the trial court found that Bernal -


Martinez voluntarily consented to the search. Other than those we address below, Bernal-

Martinez' s challenges to the trial court' s findings concern those facts supporting the trial court' s

determination that Ponce -Gutierrez validly consented to a search. Because we find it

unnecessary to address the validity of Ponce- Gutierrez' s consent, we do not address the

assignments of error that relate solely to that issue.


                                                   11
No. 44922 -6 -II
    Cons. w/ No. 46041 -6 -II)


          Bernal -Martinez contends that the trial court erred in denying his motion to suppress,

because the search violated his right to privacy under article I, section 7 of the Washington

Constitution. In.support of his contentions, he argues first that Ponce -Gutierrez did not have


authority to consent to a search of the apartment, challenging the trial court' s finding that Ponce -

Gutierrez resided there.4 Second, Bernal -Martinez argues that he did not validly consent to the
search because ( 1) no one gave him the Ferrier advisements until after several armed officers


had    entered   the   apartment, (   2) Hall did not correctly translate the Ferrier advisements and thus

failed to inform Bernal -Martinez that he          could   limit the   scope of   his   consent   to   search, (   3) no one


administered the Miranda advisements before seeking Bernal-Martinez' s consent to search, ( 4)

Bernal -Martinez had only an eighth -grade education, which he received in Mexican schools, and

had no prior experience with the criminal justice system, and ( 5) according to Bernal- Martinez' s

testimony, one officer had pointed a gun at him, and Hall told him the officers would search

whether or not he consented.


          After setting forth the standard of review and governing law, we consider whether the

trial court' s unchallenged findings, together with the challenged findings supported by

substantial evidence, properly support its conclusion that evidence obtained in the search is

admissible against Bernal -Martinez even though the officers did not have a warrant. Concluding

that the State failed to meet its burden of demonstrating that Bernal -Martinez voluntarily

consented, and that the court therefore erred in denying the suppression motion, we find it



4
    Invoking RAP 2. 5, the State invites this court to refuse to consider Bernal-Martinez' s claim that
Ponce -Gutierrez lacked authority, alleging that he failed to              raise   the issue   in the trial        court.   As

Bernal -Martinez points out, however, the record shows that he did explicitly challenge Ponce-
Gutierrez' s authority to consent during the CrR 3. 6 hearing. We nonetheless decline to address
the issue because we hold Bernal-Martinez' s consent invalid regardless of whether -Ponce-
Gutierrez had such authority.
                                                            5
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


unnecessary to consider the validity of Ponce- Gutierrez' s consent and decline to address the

remainder of Bernal- Martinez' s claims.


A.           Standard of Review and Governing Law

             In an appeal from a trial court' s denial of a suppression motion, we consider


unchallenged findings of fact verities and review disputed findings for substantial evidence.


State   v.   Dancer, 174 Wn.            App. 666, 670,     300 P.3d 475 ( 2013), review denied, 179 Wash. 2d 1014


 2014). Substantial evidence means evidence in the record sufficient to persuade a rational, fair-


minded person of a finding' s truth. Dancer, 174 Wash. App. at 670. We leave credibility

judgments to the trial        court.      State   v.   Tyler, 177 Wash. 2d 690, 715, 302 P.3d 165 ( 2013).         We


review de novo whether a trial court' s conclusions of law properly follow from the findings of

fact. Dancer, 174 Wash. App. at 670.

             Article I,   section   7   of the   Washington Constitution      provides   that "[ n] o person shall be


disturbed in his        private affairs, or       his home invaded,      without   authority   of   law." This provision


protects the right to privacy against warrantless searches more extensively than the United States

Constitution' s Fourth Amendment. State                    v.   Morse, 156 Wash. 2d 1, 10, 123 P.3d 832 ( 2005);        see




also    State   v.   Eisfeldt, 163 Wash. 2d 628, 634- 39, 185 P.3d 580 ( 2008); Ferrier, 136 Wash. 2d at 110-


18; State v. Gunwall, 106 Wash. 2d 54, 64- 70, 720 P.2d 808 ( 1986).


             Our courts consider warrantless searches unreasonable per se, unless a recognized


exception to the warrant requirement applies. Dancer, 174 Wash. App. at 671, 675 ( citing State v.

Khounvichai, 149 Wash. 2d 557, 562, 69 P.3d 862 ( 2003). The " narrow exceptions" to the warrant


requirement are "         jealously      and   carefully drawn." Ferrier, 136 Wash. 2d at 111 ( internal quotation


marks omitted). "          The State must establish the exception to the warrant requirement by clear and

convincing        evidence."    State v. Garvin, 166 Wash. 2d 242, 250, 207 P.3d 1266 ( 2009).




                                                                    6_
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


             The highest constitutional protection of privacy applies to a person' s residence,

 plac[ ing] an onerous burden upon the government to show a compelling need to act outside of

our warrant requirement."            State   v.   Chrisman, 100 Wash. 2d 814, 822, 676 P.2d 419 ( 1984);                    accord



State   v.   Ruem, 179 Wash. 2d 195, 200, 313 P.3d 1156( 2013). "` Where the police have ample


opportunity to      obtain a warrant, [ courts]        do   not   look   kindly   on   their   failure to do   so."'   State v.


Leach, 113 Wash. 2d 735, 744, 782 P.2d 1035 ( 1989) (                      quoting United States v. Impink, 728 F.2d
1228, 1231 ( 9th Cir. 1984)).


             Washington courts recognize consent as a valid exception to the warrant requirement.


Dancer, 174 Wn.         App.   at   671.   The State bears the burden of establishing that the person freely

and voluntarily consented under the totality of the circumstances. Dancer, 174 Wash. App. at 671,

675- 76.      The State' s failure to meet its burden of establishing valid consent, or some other

recognized exception to the warrant requirement, renders inadmissible any evidence a

warrantless search yielded. State v. Ladson, 138 Wash. 2d 343, 350, 359- 60, 979 P.2d 833 ( 1999).


             In Ferrier, our Supreme Court interpreted article I, section 7 of the Washington


Constitution to impose an additional requirement:


             when police officers conduct a knock and talk for the purpose of obtaining consent
             to search a home, and thereby avoid the necessity of obtaining a warrant, they must,
             prior to entering the home, inform the person from whom consent is sought that he
             or she may lawfully refuse to consent to the search and that they can revoke, at any
             time, the consent that they give, and can limit the scope of the consent to certain
             areas of the home.     The failure to provide these warnings, prior to entering the
             home, vitiates any consent given thereafter.




                                                                  7
No. 44922 -6 -II
Cons. w/ No. 46041 -6 -II)
136 Wash. 2d       at   118- 19 ( footnote   omitted).   Although Ferrier addressed the knock -and -talk tactic


specifically, the      court   subsequently   stated'    that the   requirements    apply "`   when police officers



seek   entry to      conduct a consensual search        for   contraband or evidence of a crime."'         Ruem, 179
Wash. 2d at 205- 06 ( quoting Khounvichai, 149 Wash. 2d at 559)

         Where, as here, questions arise under article I, section 7 of our state constitution as to


who has authority to give consent to search a particular location and whom such consent binds,

our courts apply the " common authority" standard from United States v. Matlock, 415 U.S. 164,

170- 71, 94 S. Ct. 988, 39 L. Ed. 2d 242 ( 1974) and State v. Mathe, 102 Wash. 2d 537, 543- 44, 688
P.2d 859 ( 1984). Our Supreme Court has made clear, however, that another person' s consent is


never valid against a defendant with equal authority over the premises who is actually present at

the time   of   the, search. Morse, 156 Wash. 2d at 15;             accord   Leach, 113 Wash. 2d       at   744 (" Where the


police have obtained consent to search from an individual possessing, at best, equal control over

the premises, that consent remains valid against a cohabitant, who also possesses equal control,


only while the cohabitant is absent.")

         The Morse court also explicitly rejected the " apparent authority doctrine" under which

federal courts will uphold a warrantless search against a Fourth Amendment challenge if officers


reasonably believed that the consenting party had the requisite authority, reasoning that " our

constitution focuses on the rights of the individual rather than on the reasonableness of the


government action." 156 Wash. 2d at 12.


         Because he was present at the time of the search and had authority over the premises at

least equal to Ponce- Gutierrez' s, police had to obtain Bernal- Martinez' s valid consent to render




 We acknowledge that only four Justices signed the lead opinion in Ruem. Justice Wiggins' s
separate opinion, however, clearly conformed to the plurality' s view on this point, and would
have   extended       the Ferrier   protections   further. 179 Wash. 2d        at   210- 12.
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


the fruits of the search admissible against him regardless of Ponce- Gutierrez' s authority to

consent to a search. Morse, 156 Wash. 2d at 15; Leach, 113 Wash. 2d at 744. The trial court


determined in conclusion 4 that Bernal -Martinez had validly consented to the search of the

premises, ruling that the State " met its burden of showing by clear, cogent and convincing

evidence, that the consent to search given by Defendant Bernal -Martinez was not a product of

any   coercion      by law   enforcement."      CP at 38. We turn now to the correctness of that


determination.


B.           Voluntariness of Bernal- Martinez' s Consent To Search the Apartment


             The trial   court' s ultimate   legal   holding     in   conclusion   5   was   that "[ t]he search of the


residence was lawful and the evidence obtained therefrom is admissible" despite the fact that the


officers     did   not obtain a search warrant.        CP   at   38..   Whether Bernal -Martinez freely,and

voluntarily consented is a question of fact, Dancer, 174 Wash. App. at 676, a finding dispositive as

to that ultimate legal conclusion. The trial court' s assertion that the State met its burden of


proving Bernal- Martinez' s consent voluntary, designated conclusion of law 4, is effectively a

factual finding that he freely and voluntarily consented. We treat factual determinations that are

erroneously labelled conclusions of law -as findings of fact. State v. Ross, 141 Wash. 2d 304, 309, 4
P.3d 130 ( 2000); Willener         v.   Sweeting,    107 Wash. 2d 388, 394, 730 P.2d 45 ( 1986).              Therefore, we


treat conclusion 4 as a finding of fact.

             Our Supreme Court has specified in the search -and -seizure context that the reviewing

court " employs a ` totality of circumstances' test to determine whether the consent was valid."

State   v.   Bustamante- Davila, 138 Wash. 2d 964, 981, 983 P.2d 590 ( 1999). In Dancer, we


articulated the applicable test as follows:


                      Whether consent is free and voluntary is a question of fact determined by
             the   totality of the circumstances, including ( 1) whether police gave Miranda

                                                                  E
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


          warnings       before obtaining     consent; ( 2)   the degree of education and intelligence of

          the consenting person; and ( 3) whether the police advised the consenting person of
          his right to refuse consent. No one factor is dispositive, and other factors may be
          considered, including whether the person was cooperative or refused consent before
          granting consent, whether law enforcement had to repeatedly request consent, and
          whether the defendant was restrained.


174 Wn.      App.   at   676 ( citations   omitted).     In State v. Russell, 180 Wash. 2d 860, 872, 330 P.3d 151

 2014),   our Supreme Court recently held that the State failed to prove a suspect' s consent to

search inside a small container, discovered during a stop and frisk, voluntary where the officer

did not give the Miranda advisements or explain that the suspect could refuse, and the record


contained no evidence regarding the suspect' s intelligence or education.

          Returning to the events underlying this appeal, in finding 24 the trial court stated that

          Hall   provided a "     Voluntary Permission to Search" form, written in Spanish, to
          Defendant        Bernal -Martinez        and reviewed         the   Ferrier   warnings       with   him.
          Defendant Bernal -Martinez indicated that he understood the Ferrier warnings and

          was willing to give consent for the search. Defendant Bernal -Martinez signed the
           Voluntary Permission to Search" form.

CP' at 37.    Substantial evidence in the record supports this finding.

          In addition, the record shows that ( 1) Hall advised Bernal -Martinez of his right to refuse,


              limit the                his               in clearly                     Spanish? (2) during the
                                             consent6


revoke, or                  scope of                                  comprehensible



events at    issue, Bernal -Martinez         was   26   years old, and   knew that   police " need[]    a warrant from a




6 Bernal -Martinez challenges the validity of his consent based on alleged inadequacies in Hall' s
translation of the Ferrier advisements. The State counters that we should not consider the claim
because Bernal -Martinez did not raise it in the trial court and it relies on matters outside the
record. We agree with the State and decline to address the claim under RAP 2. 5.


 Hall testified to extensive education in and experience with the Spanish language, including
having lived and worked in Mexico for two years and earned a Bachelor of Arts degree majoring
in Spanish. Bernal -Martinez testified that, although Hall spoke with an accent and
mispronounced some words, he found Hall' s Spanish easy to understand.

                                                               10
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


judge" to search        someone' s residence,        2 VRP   at   173; (   3) other than standing, armed, in the

apartment, the officers did nothing to restrain or threaten Bernal -Martinez; and ( 4) Bernal -

Martinez affirmatively agreed orally and in writing to allow the search. Substantial evidence

thus supports the trial court' s findings as to these facts: finding 9 ( finding that Hall speaks

Spanish      fluently), finding 24 ( finding that Hall provided the consent form and explained it to

Bernal -Martinez,        who stated    that   he   understood and signed        it),   and finding 27 ( incorporating the

trial. court' s oral ruling, which included findings that Bernal -Martinez was not restrained and

knew that officers needed a warrant).


             We also consider the facts supporting these findings in determining whether substantial

evidence supports the trial court' s finding, expressed in conclusion 4, that Bernal -Martinez

voluntarily and freely consented. Even though we accept the truth of these matters, however, on

closer examination we conclude that conclusion 4, properly treated as a finding of fact, is not

supported by substantial evidence.

             In considering whether substantial evidence supports a finding, a reviewing court must

consider the question in light of the relevant burden of persuasion: as our Supreme Court


recently      stated   in the   context of a substantial evidence          inquiry, "[ w]hen the standard of proof is

clear, cogent, and        convincing    evidence,$     the fact at issue must be shown to be ` highly probable."'

State   v.   Dobbs, 180 Wash. 2d 1, 11, 320 P.3d 705 ( 2014) ( quoting                    In re Welfare ofSego, 82 Wash. 2d
736, 739, 513 P.2d 831 ( 1973));             see also In re Dep. of C.B., 61 Wash. App. 280, 282- 83, 810 P.2d
518 ( 1991).      Thus, "   evidence that may be sufficiently ` substantial' to support an ultimate fact in

issue based upon a `preponderance of the evidence' may not be sufficient to support an ultimate



8 We see no effective difference in this analysis between the " clear, cogent and convincing"
evidence standard and the " clear and convincing" evidence standard applicable under Garvin,
166 Wash. 2d at 250.

                                                                  11
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


fact in issue, proof of which must be established by clear, cogent and convincing evidence."

Sego, 82 Wash. 2d         at   739 ( footnote   omitted);    accord In re Riley' s Estate, 78 Wash. 2d 623, 640, 479
P.2d 1 ( 1970).


        As noted above, we employ a totality of circumstances test, including the specific

considerations listed in Dancer, 174 Wash. App. at 676, to determine whether consent is voluntary.

For several reasons, the totality of the circumstances here fail to supply substantial evidence to a

high probability that Bernal -Martinez voluntarily consented. Indeed, most of the relevant factors

speak against      holding     Bernal- Martinez'   s consent    voluntary: ( 1) the officers did not give him the


Miranda advisements prior to seeking consent, ( 2) he has only an eighth grade education from a

non -United States school system and no known prior convictions or other involvement with the


criminal   justice     system, (   3) although he was not restrained, multiple armed officers stood in the


entryway    of   his   apartment, ( 4)    Hall spent over half a
                                                               - n -hour in Bernal- Martinez' s bedroom


repeatedly seeking his consent, and ( 5) officers advised him of his right to refuse consent only

after entering his apartment in force.

        We consider this last factor particularly significant. When they entered and saw Bernal -

Martinez, the officers went further inside the apartment rather than giving the Ferrier

advisements and seeking his consent before proceeding. The Ferrier court clearly emphasized

the importance         of   obtaining   consent " prior   to entering the home," 136 Wash. 2d at 118- 19, in part


because    of   the " coercive effects" officers are        likely   to have   on residents once   inside. 136 Wash. 2d


at 115- 16. Alone in his bedroom with Hall, with several armed officers outside, a reasonable


person with Bernal- Martinez' s lack of experience in the criminal justice system and limited


education would not likely feel free to refuse to give consent.




                                                               12
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


         The State bore the burden of proving valid consent by clear and convincing evidence.

Our inquiry is whether substantial evidence in the record supports the trial court' s finding that

Bernal -Martinez freely and voluntarily consented. The burden of proof, as noted, required the

State' s evidence at the suppression hearing to show it "highly probable" that Bernal -Martinez

freely   and   voluntarily   consented.   Dobbs, 180 Wash. 2d        at   11.   Instead, the evidence in the record of


what transpired between Hall and Bernal -Martinez in the bedroom is sketchy at best, and most of

the factors identified in Dancer, 174 Wash. App. at 676, speak against finding his consent

voluntary. We hold that the record, viewed in its totality and through the lens of the State' s

evidentiary burden, does not contain substantial evidence in support of the trial court' s

dispositive finding that Bernal -Martinez freely and voluntarily consented to the search.

C.       Admissibility of the Evidence Obtained in the Search

         Without a valid finding that Bernal -Martinez freely and voluntarily consented to the

search, the trial court' s findings do not support its ultimate conclusion that the evidence was


admissible against Bernal -Martinez even though the officers did not obtain a warrant. Ladson,
138 Wash. 2d at 350, 359- 60. Therefore, the trial court erred in denying Bernal- Martinez' s

suppression motion.




          Both the evidence found in the apartment and the statements Bernal -Martinez made when


confronted with      it   should   have been   suppressed.    See Eisfeldt, 163 Wash. 2d      at   639- 41.   The


improperly admitted evidence comprised the State' s entire case against Bernal -Martinez: absent

the fruits of the warrantless search, his conviction unquestionably rests on insufficient evidence.

We therefore reverse the conviction and dismiss the charge with prejudice. See State v. Z. U.E.,


178 Wn.    App. 769,       792, 315 P.3d 1158 ( 2014);      State v. Hopkins, 128 Wash. App. 855, 866, 117




                                                          13
No. 44922 -6 -II
 Cons. w/ No. 46041 -6 -II)


P. 3d 377 ( 2005).   Resolving the matter on this ground, we do not address Bernal- Martinez' s

personal restraint petition or the remainder of his claims on appeal.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                       F _)RGF   A. C. J.

 We concur:




 W C . tSWICK. 7.




      AJfm_ 111
 SUTTON, J.




                                                  14